IN THE COURT OF CRIMINAL APPEALS
                                   WESTERN SECTION AT JACKSON



STATE OF TENNESSEE,                                        C.C.A. NO. 02C01-9707-CC-00229

                   Appellee,                               LAUDERDALE COUNTY

VS.                                                        NO. 6206, Below

SYLVIA POWELL KOONCE,                                      Offense:
                                                           Theft over $60,000.
                   Appellant.


                                                           Affirmed and Remanded.



                                              JUDGMENT




                 Came the appellant, Sylvia Powell Koonce, by counsel, and also came the Attorney
General on behalf of the State, and this case was heard on the record on appeal from the Circuit Court of
Lauderdale County; and upon consideration thereof, this Court is of the opinion that there is no reversible
error in the judgment of the trial court.

                 It is, therefore, ordered and adjudged by this Court that the judgment of the trial court is
affirmed, and the case is remanded to the Circuit Court of Lauderdale County for execution of the judgment
of that court and for collection of costs accrued below.

                   Costs of appeal will be paid by the appellant, Sylvia Powell Koonce, for which let
execution issue.

                 In the event the appellant indicates the intention to file an application for permission to
appeal to the Supreme Court, she may be admitted to bail in the additional amount of $2,500, for a total
bond amount of $7,500, with sufficient sureties to be approved by the clerk of the trial court pending the
filing and disposition of said application; and in default of such bond, she will be remanded to the Sheriff
of Lauderdale County.